Grant, J.
(after stating the facts). It is urged on behalf of defendants that complainant obtained only a life estate in the land, contingent upon the death of the widow before the children of Nancy became of full age. In our view of the case, it is unnecessary to'determine this question. It being determined that Gardner and Updike purchased without notice of the parol agreement between the complainant and Ransom G. Johnson, the question is, Are they bona fide purchasers, and as such to be protected, or did they take their title by quitclaim subject to this parol agreement ? The learned counsel relies upon the doctrine enunciated in the following cases: Peters v. Cartier, 80 Mich. 129 (45 N. W. 73, 20 Am. St. Rep. 508); Cartier v. Douville, 98 Mich. 24 (56 N. W. 1045); Thorkildsen v. Carpenter, 120 Mich. 420 (79 N. W. 636). Those cases do not apply. This is not a case where the grantQr had no title to convey by his quitclaim deed, or where any other parties had outstanding equities. It was held in Johnson v. Williams, 37 Kan. 179 (14 Pac. 537, 1 Am. St. Rep. 243), that a quitclaim deed conveyed to the grantee all the rights, interests, title, and estate of the grantor in and to the land, unless otherwise specified by the deed itself. Complainant claims to own the title which he conveyed. He might have inserted in his deed a defeasance clause, which would have been notice to the world. Instead, he chose to convey whatever title he-had to Mr. Johnson, under a parol agreement that Johnson would do certain things for him. After 12 years, during which the title has passed into the hands of others, who purchased without any notice, and who have paid full consideration therefor, he seeks to recover the land, because the very title which he conveyed was burdened by a parol agreement. There is no justice or equity in the claim. If some third party at the time of the conveyance to Johnson had had a prior outstanding interest in the land, then the rule of the above cases might apply. Equity does not permit a party to convey his title, even by quitclaim, and make a contemporaneous parol agree*100ment by which the title may be- defeated in the hands of a subsequent grantee without notice. We are cited to no authority holding the doctrine contended for. Under complainant’s own statement, Ransom C. Johnson, the attorney, failed to carry out his agreement. If he failed to perform it, he has ample remedy at law against Johnson, but equity will not permit him to recover the land from bona fide purchasers. It is due to Ransom C. Johnson to say that no opportunity was given him by the court to make a. defense.
We think the defendants were entitled to the costs as taxed.
Decree affirmed.
The other Justices concurred.